Opinion.
Cooper, C. J.:
It is an undisputed fact that a large portion of the attached property was not validly transferred either to Lewis Kahn or to Chodena Kahn, the wife of the defendant, although she had been placed in the possession thereof by her husband under a parol sale, which was void as to his creditors. It is unnecessary to decide whether placing the wife in possession under this invalid transfer was per se such a fraud upon the creditors as justified suing out the attachment; it was, at least, such patent evidence of a fraudulent intent that the sixth and seventh instructions for the defendant should not have been given without an explanation added thereto that a parol sale was not a valid sale as to creditors.

Judgment reversed.